CONSENT TO SUB-SUBLEASE

AGREEMENT, made as of July 22, 2011, among HIRO REAL ESTATE CO., having an
office at 150 East 42nd Street, Mezzanine Level, New York, New York 10017
(“Landlord”), TRUE NORTH COMMUNICATIONS INC., having an office at c/o The
Interpublic Group of Companies, Inc., 1114 Avenue of the Americas, New York, New
York 10036 (“True North”), PFIZER INC., having an office at 235 East 42nd
Street, New York, New York 10017-5755 (“Pfizer”), WORLD COLOR (USA) CORP. (as
successor-in-interest to QUEBECOR WORLD (USA) INC.), having an office at c/o
Quad/Graphics, Inc., N63 W23075 State Hwy, 74, Sussex, WI 53089 (“World Color”)
and INTRALINKS, INC., having an office at 150 East 42nd Street, New York, New
York 10017 (“Intralinks”).

True North is the tenant under a lease dated as of February 8, 1995, (as the
same has heretofore been amended or may hereafter be amended, the “Superior
Lease”), leasing space in the building known as 150 East 42nd Street, New York,
New York (the “Building”).

Pfizer is the subtenant under a sublease dated as of January 25, 2002 (the
“Sublease”), subleasing the entire 11th floor (the “Prime Subleased Premises”)
in the Building. Landlord consented to the Sublease pursuant to that certain
Consent to Sublease dated as of March 7, 2002 (the “Sublease Consent”).

World Color is the sub-subtenant under a sub-sublease with Pfizer, dated as of
January 2, 2007, as amended by a first amendment to such sub-sublease, dated as
of April 30, 2009 (collectively, the “WC Sub-Sublease”) pursuant to which World
Color sub-subleases a portion of the Prime Subleased Premises as more
particularly described in the WC Sub-Sublease (the “WC Sub-Sublet Space”). World
Color’s obligations under the WC Sub-Sublease are guaranteed by Quad/Graphics
Canada, Inc., formerly known as World Color Press Inc. (as successor-in-interest
to Quebecor World Inc.) pursuant to that certain Guaranty dated as of January 2,
2007 (the “WC Guaranty”). Landlord consented to the WC Sub-Sublease pursuant to
that certain Consent to Sublease dated as of February 21, 2007, as amended by
that certain Amendment to Consent to Sub-Sublease, dated as of July 31, 2009
(collectively, the “WC Consent”). The term of the WC Sub-Sublease shall end,
unless sooner terminated, on December 11,2013.

World Color and Intralinks have requested that Landlord, True North and Pfizer
consent to the sub-sub-subletting by World Color to Intralinks, pursuant to a
sub-sub-sublease dated as of June 1, 2011, a copy of which is attached hereto as
Exhibit A and made a part hereof (the “WC/Intralinks Sublease”), of certain
space described in the WC/Intralinks Sublease (the “WC/Intralinks Sublet
Space”), which WC/Intralinks Sublet Space constitutes a portion of the WC
Sub-Sublet Space, for a term to commence on the date specified therefor in the
WC/Intralinks Sublease and to end, unless sooner terminated, on December 1,
2013. Quad/Graphics, Inc. (“WC Guarantor”), which owns Quad/Graphics Canada,
Inc., has agreed to assume the obligations of the guarantor under the WC
Guaranty to induce Landlord, True North and Pfizer to enter into this Agreement.

-1-

 

 

Landlord, True North and Pfizer hereby consent to the sub-sub-subletting by
World Color to Intralinks pursuant to the WC/Intralinks Sublease, such consent
being subject to and upon the following terms and conditions, to each of which
Intralinks, World Color, Pfizer, True North and Landlord hereby expressly agree:

1. Nothing contained in this Agreement shall operate as a consent or approval or
ratification by Landlord, True North or Pfizer to or of any of the provisions of
the WC/Intralinks Sublease or as a representation or warranty by Landlord, True
North or Pfizer, or as a consent or approval of any Alterations (as defined in
the Superior Lease) to be performed by World Color or Intralinks whether or not
referred to in the WC/Intralinks Sublease (any such Alterations being subject to
Landlord’s, Pfizer’s and, in specified circumstances, True North’s consent, in
each case in accordance with all of the terms and conditions of the Superior
Lease, Sublease, and WC Sub-Sublease) and, except as may be expressly provided
herein, neither Landlord, True North nor Pfizer shall be bound or estopped in
any way by the provisions of the WC/Intralinks Sublease. In case of any conflict
between the provisions of this Agreement and the provisions of the WC/Intralinks
Sublease, the provisions of this Agreement shall prevail unaffected by the
WC/Intralinks Sublease.

2. Nothing contained in this Agreement shall be construed to (i) modify, waive,
impair or affect any of the provisions, covenants, agreements, terms or
conditions contained in the Superior Lease, Sublease, or WC Sub-Sublease (except
as may be herein expressly provided), (ii) waive any present or future breach or
default under the Superior Lease, Sublease, or WC Sub-Sublease or any rights of
Landlord, True North or Pfizer against any person, firm, association or
corporation liable or responsible for the performance of the Superior Lease,
Sublease, or WC Sub-Sublease, or (iii) enlarge or increase Landlord’s, True
North’s or Pfizer’s obligations or True North’s, Pfizer’s, World Color’s or
Intralinks’ rights under the Superior Lease, the Sublease, the WC Sub-Sublease
or otherwise; and all provisions, covenants, agreements, terms and conditions of
the Superior Lease are hereby declared by Landlord and True North to be in full
force and effect; and all provisions, covenants, agreements, terms and
conditions of the Sublease are hereby declared by True North and Pfizer to be in
full force and effect and all provisions, covenants, agreements, terms and
conditions of the WC Sub-Sublease are hereby declared by Pfizer and World Color
to be in full force and effect. True North shall be and remain liable and
responsible for the due keeping, and full performance and observance, of all of
the provisions, covenants, agreements, terms and conditions set forth in the
Superior Lease on the part of the tenant thereunder to be kept, performed and
observed, including, without limitation, with respect to True North, the payment
of the fixed rent and additional rent (as such terms are defined in the Superior
Lease), together with all other sums payable by True North under the Superior
Lease; provided, however, this sentence shall in no way be construed as
releasing True North from or altering any of its obligations under the Superior
Lease. In case of any conflict between the provisions of this Agreement and the
provisions of the Superior Lease, the provisions of the Superior Lease shall
prevail unaffected by this Agreement (except where this Agreement expressly
provides that the Superior Lease is modified). Pfizer shall be and remain liable
and responsible for the due keeping, and full performance and observance, of all
of the provisions, covenants, agreements, terms and conditions set forth in the
Sublease on the part of the subtenant thereunder to be kept, performed and
observed, including, without limitation, with respect to Pfizer, the payment of
the fixed rent and additional rent (as such terms are defined in the Sublease),
together with all other sums payable by the Pfizer under the Sublease;

-2-

 

 

provided, however, this sentence shall in no way be construed as releasing
Pfizer from or altering any of its obligations under the Sublease. In case of
any conflict between the provisions of this Agreement and the provisions of the
Sublease, the provisions of the Sublease shall prevail unaffected by this
Agreement (except where this Agreement expressly provides that the Sublease is
modified). World Color shall be and remain liable and responsible for the due
keeping and full performance and observance of all of the provisions, covenants,
agreements, terms and conditions set forth in the WC Sub-Sublease on the part of
the sub-subtenant thereunder to be kept, performed and observed, including,
without limitation, with respect to World Color, the payment of the Base Rent
and Additional Rent (as such terms are defined in the WC Sub-Sublease), together
with all other sums payable by World Color under the WC Sub-Sublease; provided,
however, this sentence shall in no way be construed as releasing World Color
from or altering any of its obligations under the WC Sub-Sublease. In case of
any conflict between the provisions of this Agreement and the provisions of the
WC Sub-Sublease, the provisions of the WC Sub-Sublease, as between Pfizer and
World Color, shall prevail unaffected by this Agreement (except where this
Agreement expressly provides that the WC Sub-Sublease is modified).

3. Landlord’s consent under this Agreement is not assignable or transferable in
connection with any further or other subletting by True North, Pfizer, World
Color or Intralinks. True North’s consent under this Agreement is not assignable
or transferable in connection with any further or other subletting by Pfizer,
World Color or Intralinks. Pfizer’s consent under this Agreement is not
assignable or transferable in connection with any further or other subletting by
World Color or Intralinks.

4. The WC/Intralinks Sublease is, and shall be, subject and subordinate at all
times to the Superior Lease, the Sublease, the Sublease Consent, the WC Consent
and the WC Sub-Sublease and to all of the respective provisions of the Superior
Lease, the Sublease Consent, the Sublease, the WC Consent and the WC
Sub-Sublease, and True North (as applicable), Pfizer, World Color and Intralinks
shall not do, permit or suffer anything to be done in, or in connection with
Intralinks’ use or occupancy of, the WC/Intralinks Sublet Space which would
violate any of said provisions.

5. Neither the WC/Intralinks Sublease nor Landlord’s, True North’s and Pfizer’s
consent under this Agreement shall release or discharge (i) True North from any
liability or obligation under the Superior Lease, Sublease, Sublease Consent or
WC Consent or (ii) Pfizer from any liability or obligation under the Sublease,
Sublease Consent, WC Sub-Sublease or WC Consent or (iii) World Color from any
liability or obligation under the WC Sub-Sublease or WC Consent. True North
shall remain liable and responsible for, the full performance and observance of
all of the provisions of the Superior Lease, Sublease and the Sublease Consent
on the part of True North to be performed or observed pursuant to the terms of
the Superior Lease, Sublease and the Sublease Consent with the same force and
effect as though no sub-sub-sublet had been made. Pfizer shall remain liable and
responsible for, the full performance and observance of all of the provisions of
the Sublease, the Sublease Consent, the WC Sub-Sublease and the WC Consent on
the part of Pfizer to be performed or observed pursuant to the terms of the
Sublease, the Sublease Consent, the WC Sub-Sublease and the WC Consent with the
same force and effect as though no sub-sub-sublet had been made. World Color
shall remain liable and responsible for, the full performance of all of the
provisions of the WC Sub-Sublease and the

-3-

 

 

WC Consent on the part of World Color to be performed or observed pursuant to
the terms of the WC Sub-Sublease and the WC Consent with the same force and
effect as though no sub-sub-sublet had been made. Any breach or violation of any
provision of the Superior Lease (whether by act or by omission) by Pfizer, World
Color or Intralinks shall be deemed to be, and shall constitute, a default by
True North in fulfilling such provision (after delivery by Landlord to True
North of any applicable notice of default and the expiration of any applicable
cure period), and, in such event, Landlord may exercise its rights and remedies
under the Superior Lease in the case of such a default. Any breach or violation
of any provision of the Sublease (whether by act or by omission) by World Color
or Intralinks shall be deemed to be, and shall constitute, a default by Pfizer
in fulfilling such provision (after delivery by True North to Pfizer of any
applicable notice of default and the expiration of any applicable cure period),
and, in such event, True North may exercise its rights and remedies under the
Sublease in the case of such a default. Any breach or violation of any provision
of the WC Sub-Sublease (whether by act or by omission) by Intralinks shall be
deemed to be, and shall constitute, a default by World Color in fulfilling such
provision (subject to any applicable notice and cure period), and, in such
event, Pfizer may exercise its rights and remedies under the WC Sub-Sublease in
the case of such a default.

6. Landlord’s, True North’s and Pfizer’s consent under this Agreement is not,
and shall not be construed as, a consent by Landlord, True North or Pfizer to
any assignment, reassignment, further or other subletting, or other transfer by
True North, Pfizer, World Color or Intralinks. The WC/Intralinks Sublease shall
not be assigned, reassigned, transferred, surrendered (except in connection with
a termination pursuant to Paragraph 20 hereof), renewed or extended, nor shall
Intralinks sublease all or any part of the WC/Intralinks Sublet Space, without
the prior written consent of Landlord, True North, Pfizer and World Color
thereto in each instance. In the event that the WC/Intralinks Sublease is
assigned, Intralinks and all future tenants under the WC/Intralinks Sublease
shall be jointly and severally liable for the full performance of the terms and
conditions of this Agreement. If the lessee under the WC/Intralinks Sublease
(the “Lessee”) is a corporation, partnership, limited liability company or other
entity, the prohibition on assigning the WC/Intralinks Sublease shall be deemed
breached if there occurs (i) a transfer of any stock of, partnership interest
of, membership interest in, or other beneficial ownership interest in, such
Lessee (however accomplished, whether in a single transaction or in a series of
related or unrelated transactions); (ii) a transfer by operation of law or
otherwise, of such Lessee’s interest in the WC/Intralinks Sublease; and/or (iii)
any increase in the amount of issued and/or outstanding shares of capital stock
of Lessee (or partnership interests of, or membership interests in, Lessee)
and/or the creation of one or more additional classes of capital stock of Lessee
(or partnership interests of, or membership interests in, Lessee) (however
accomplished, whether in a single transaction or in a series of related or
unrelated transactions), with the result that (1) at least 51% of the beneficial
and record ownership in and to Lessee shall no longer be held by the beneficial
and record owners of the capital stock of Lessee (or partnership interests in
the case of a partnership, or membership interests in the case of a limited
liability company) as of the date Lessee executed the WC/Intralinks Sublease or
(2) there shall be a change in Control of Lessee. “Control” (and with
correlative meaning, “controlled by” and “under common control with”) means the
power and authority to direct the business and affairs of the entity in
question, whether through the ownership of securities, by contract or otherwise.
Notwithstanding the foregoing, if Lessee is a law firm, a transfer of
partnership interests therein pursuant to the addition of new partners or the
withdrawal of existing partners (but excluding the

-4-

 

 

merger of such law firm into another law firm, which shall be subject to the
provisions of this Paragraph 6, provided that none of Landlord, True North,
Pfizer nor World Color will unreasonably withhold or delay its consent to such
merger) shall not be prohibited by or subject to the provisions of the
immediately preceding two sentences.

7. Subject to all of the provisions, covenants, agreements, terms and conditions
of the Superior Lease, the Sublease Consent, the Sublease, the WC Consent and
the WC Sub- Sublease, the WC/Intralinks Sublet Space shall be used solely as
specified in Article 2 of the Superior Lease and for no other purpose.

8. In addition to the obligations set forth in Paragraph 2 hereof, and in no way
limiting the same, True North, Pfizer, World Color and Intralinks shall be
jointly and severally liable to Landlord for all bills rendered by Landlord for
charges incurred by or imposed upon Intralinks for services rendered and
materials supplied to the WC/Intralinks Sublet Space by Landlord requested by or
on behalf of Intralinks. In no way limiting the preceding sentence, if True
North pays any such bills for services and materials supplied by Landlord to the
WC/Intralinks Sublet Space, Pfizer, World Color and Intralinks shall be jointly
and severally liable to True North for the payment of such amounts; and if
Pfizer pays any such bills for services and materials supplied by Landlord to
the WC/Intralinks Sublet Space, World Color and Intralinks shall be jointly and
severally liable to Pfizer for the payment of such amounts. Nothing in this
Paragraph 8 shall require Landlord, True North or Pfizer to respond to, or
comply with, any requests for services or materials made by World Color and/or
Intralinks. Landlord’s decision with respect to any such request shall be in its
sole discretion. The preceding two sentences do not negate in any way the
obligation of Landlord to furnish services to True North with respect to the
WC/Intralinks Sublet Space pursuant to the Superior Lease.

9. (a) World Color and Intralinks represent and warrant to Landlord, True North
and Pfizer that the copy of the WC/Intralinks Sublease attached hereto is a true
and correct copy thereof and that the WC/Intralinks Sublease has not been
amended, changed, supplemented or modified. Notwithstanding anything to the
contrary contained in the Superior Lease, the Sublease, the WC Sub-Sublease or
the WC/Intralinks Sublease, World Color and Intralinks shall not, without the
prior written consent of Landlord, True North and Pfizer in each instance,
amend, change, modify or terminate (except as a result of a default or as
provided in Paragraph 20 hereof) the WC/Intralinks Sublease.

(b) World Color and Intralinks each represents and warrants to Landlord, True
North and Pfizer that (i) the information supplied to Landlord, True North and
Pfizer by each of World Color and Intralinks in connection with obtaining
Landlord’s, True North’s and Pfizer’s consent pursuant to this Agreement
(including, without limitation, all summaries, financial statements, notices,
and other documents) is true and complete in all material respects, except that
World Color makes no representation or warranty concerning the accuracy of any
financial information provided by Intralinks, (ii) no consideration has been or
will be paid by Intralinks for or in connection with the WC/Intralinks Sublease
or the sale of any furniture, furnishings, fixtures or improvements in the
WC/Intralinks Sublet Space that has not been disclosed in the WC/Intralinks
Sublease (iii) there is no Profit (as such term is defined in Section 7.09 of
the Superior Lease) resulting from the WC/Intralinks Sublease and no amount
payable under Paragraph 13(e) of the WC Sub-Sublease, except that Intralinks
makes no representation

-5-

 

 

as to whether there is any such Profit under the Superior Lease and (iv) other
than the WC/Intralinks Sublease, there are no other agreements (written or oral)
between them relating to the WC/Intralinks Sublease, or the use or occupancy of
the WC/Intralinks Sublet Space or the furniture, furnishings, fixtures, or
improvements therein. Notwithstanding the representation contained in clause
(iii) above, (A) Landlord retains the right to conduct an audit to determine
whether or not any such Profit shall, in fact, exist and True North, Pfizer,
World Color and Intralinks shall reasonably cooperate with Landlord in
connection therewith (including, without limitation, providing such
documentation relating thereto as may be in its possession or control); (B) True
North retains the right to conduct an audit to determine whether or not any such
Profit shall, in fact, exist and Pfizer, World Color and Intralinks shall
reasonably cooperate with True North in connection therewith (including, without
limitation, providing such documentation relating thereto as may be in its
possession or control); and (C) Pfizer has the right to conduct an audit to
determine whether or not any amounts are payable to Pfizer pursuant to Paragraph
13(e) of the WC Sub-Sublease and World Color and Intralinks shall reasonably
cooperate with Pfizer in connection therewith (including, without limitation,
providing such documentation relating thereto as may be in its possession or
control).

(c) The representations and warranties contained in Paragraphs 9(a), 9(b)(ii),
9(b)(iii) and 9(b)(iv) shall be deemed incorporated in the Superior Lease,
Sublease, WC Sub-Sublease and the WC/Intralinks Sublease and the inaccuracy of
any of such representations and warranties shall constitute a default under the
Superior Lease, Sublease, WC Sub-Sublease and the WC/Intralinks Sublease
entitling Landlord, True North and/or Pfizer to exercise any or all of the
remedies for default provided therein or otherwise available at law or in
equity.

(d) The inaccuracy of any representations and warranties contained in Paragraph
9(b)(i) shall entitle Landlord, True North and/or Pfizer to withdraw their
consent to the WC/Intralinks Sublease, in which event the term of the
WC/Intralinks Sublease shall end and expire on the date notice of such
withdrawal is given to WC and Intralinks by Landlord, Pfizer or True North (as
the case may be) as fully and completely as if such date were the stated
expiration date of the WC/Intralinks Sublease and Intralinks shall thereupon
surrender and vacate the WC/Intralinks Sublet Space. World Color and Intralinks
hereby agree that the WC/Intralinks Sublease is modified to include this
provision.

10. Upon the expiration or termination of the term of the Superior Lease,
Sublease and/or the WC Sub-Sublease during the term of the WC/Intralinks
Sublease by reason of condemnation or eminent domain or destruction by fire or
other cause, or if the Superior Lease, Sublease or WC Sub-Sublease expires or is
terminated for any other reason or is surrendered by True North to Landlord or
Pfizer to True North or World Color to Pfizer, then, the WC/Intralinks Sublease
and its term shall expire and come to an end as of the effective date of such
expiration, termination or surrender and Intralinks shall vacate the
WC/Intralinks Sublet Space on or before such date. If Intralinks does not so
vacate, Landlord, True North and Pfizer shall be entitled to all of the rights
and remedies available to a landlord against a tenant holding over after the
expiration of a term.

11. Any breach or violation of any provision of this Agreement by True North,
Pfizer, World Color or Intralinks shall be deemed to be and shall constitute a
default (after the giving of any applicable notice and the expiration of any
applicable cure period) by (i) True

-6-

 

 

North in fulfilling the provisions of the Superior Lease, (ii) Pfizer in
fulfilling the provisions of the Sublease, (iii) World Color in fulfilling the
provisions of the WC Sub-Sublease and (iii) Intralinks in fulfilling the
provisions of the WC/Intralinks Sublease, and, in such event, Landlord, True
North, Pfizer and World Color may exercise their respective rights and remedies
under the Superior Lease, the Sublease, the WC Sub-Sublease and the
WC/Intralinks Sublease, as applicable, in the case of such a default.

12. In the event that True North shall be in default under the Superior Lease
beyond the expiration of applicable notice and cure periods under the Superior
Lease (if any) and at such time True North is entitled to receive payments
directly from Intralinks, and Landlord gives notice of any such default to
Intralinks (which Landlord shall have no obligation to give), then, from the
date upon which Landlord gives such notice to Intralinks until such time as
Landlord rescinds said notice, Intralinks shall make all payments of fixed rent
and additional rent/charges due under the WC/Intralinks Sublease directly to
Landlord by unendorsed check made payable solely to Landlord at the address
designated by Landlord in said notice. In the event that Pfizer shall be in
default under the Sublease beyond the expiration of applicable notice and cure
periods under the Sublease (if any) and at such time Pfizer is entitled to
receive payments directly from Intralinks, and True North gives notice of any
such default to Intralinks (which True North shall have no obligation to give),
then, from the date upon which True North gives such notice to Intralinks until
such time as True North rescinds said notice, Intralinks shall make all payments
of fixed rent and additional rent/charges due under the WC/Intralinks Sublease
directly to True North by unendorsed check made payable solely to True North at
the address designated by True North in said notice; provided, however, that in
the event Landlord and True North each sends a notice to Intralinks as described
in the first and second sentences of this Paragraph 12, any such notice sent by
True North shall be null and void and of no force and effect and Intralinks
shall comply with the provisions of the first sentence of this Paragraph 12. In
the event that World Color shall be in default in payment of rent under the WC
Sub-Sublease and at such time Pfizer is entitled to receive payments directly
from Intralinks as provided in Paragraph 13 of the WC Sub-Sublease and gives
notice of any such default to Intralinks (which Pfizer shall have no obligation
to give), then, from the date upon which Pfizer gives such notice to Intralinks
until such time as Pfizer rescinds said notice, Intralinks shall make all
payments of fixed rent and additional rent/charges due under the WC/Intralinks
Sublease directly to Pfizer by unendorsed check made payable solely to Pfizer at
the address designated by Pfizer in said notice; provided that if Pfizer is in
default of its obligation to pay rent, additional rent and/or charges to True
North pursuant to the Sublease or of its obligation to pay rent, additional rent
and/or charges to Landlord pursuant to the Sublease Consent, Pfizer shall not be
entitled to such payments from Intralinks and if either Landlord or True North
gives Intralinks notice that Pfizer is in default of such obligations to
Landlord and/or True North, Intralinks shall not make such payments to Pfizer
and the first two sentences of this paragraph shall govern the rights of the
parties, as applicable. Any such payments shall be credited, upon collection
only, by (a) with respect to the occurrence of the events described in the first
sentence of this Paragraph 12, Landlord, True North, and Pfizer against any
fixed rent and additional rent due Landlord, True North and Pfizer by True
North, Pfizer and World Color, respectively, under the Superior Lease, Sublease
and WC Sub-Sublease, respectively, in such manner and in such order as Landlord,
True North and Pfizer, respectively may elect, in its sole discretion, (b) with
respect to the occurrence of the events described in the second sentence of this
Paragraph 12, True North and Pfizer against any fixed rent and additional rent
due True North and Pfizer by Pfizer and World

-7-

 

 

Color, respectively, under the Sublease and WC-Sub-Sublease, and (c) with
respect to the occurrence of the events described in the third sentence of this
Paragraph 12, Pfizer against any sums due Pfizer by World Color under the WC
Sub-Sublease. True North, Pfizer and World Color hereby authorize payment by
Intralinks to Landlord pursuant to this Paragraph 12. Pfizer and World Color
hereby authorize payment by Intralinks to True North pursuant to this Paragraph
12. World Color hereby authorizes payment by Intralinks to Pfizer pursuant to
this Paragraph 12. Landlord, True North or Pfizer (as the case may be) may
exercise its rights under this Paragraph 12 on one or more occasions, and from
time to time, as often as Landlord, True North or Pfizer (as the case may be)
desires, and (1) the rights granted to Landlord hereunder shall apply in each
event of default by True North under the Superior Lease (after the giving of any
applicable notice and expiration of any applicable cure period), (2) the rights
granted to True North hereunder shall apply in each event of default by Pfizer
under the Sublease (after the giving of any applicable notice and expiration of
any applicable cure period), and (3) the rights granted to Pfizer hereunder
shall apply in each event of default by World Color under the WC Sub-Sublease.
This Paragraph 12 shall in no event limit or impair other rights and remedies
which may be available to (i) Landlord as a result of any such default by True
North and/or (ii) True North as a result of any such default by Pfizer and/or
(iii) Pfizer as a result of any such default by World Color. The acceptance of
any such payments from Intralinks shall not be deemed an acceptance of
Intralinks as tenant under the Superior Lease, Intralinks as subtenant under the
Sublease, or Intralinks as sub-subtenant under the WC Sub-Sublease (as the case
may be), or an attornment to Landlord, True North or Pfizer (as the case may be)
under the WC/Intralinks Sublease, nor shall it release True North, Pfizer or
World Color from any of their respective obligations under the Superior Lease or
Sublease, or WC Sub-Sublease, as applicable.

13. All notices, consents, demands and other communications from one party to
the other (each, a “Notice”) that are given pursuant to the terms of this
Agreement shall be in writing and shall be sent by (a) personal delivery, (b)
the United States mail, certified or registered, return receipt requested,
postage prepaid, or (c) via nationally recognized overnight courier, in each
case addressed to the party to be notified as follows:

If to Landlord:

 

Hiro Real Estate Co.

150 East 42nd Street, Mezzanine Level

New York, New York 10017

Attn.: President

 

 

with copies being simultaneously delivered to:

 

Hiro Real Estate Co.

150 East 42nd Street, Mezzanine Level

New York, New York 10017

Attn.: Mr. Daniel J. Immordino, Controller

 

CB Richard Ellis, Inc.

150 East 42nd Street

 

-8-

 

 

Building Management Office

New York, New York 10017

Attn.: Mr. Walter Maher, Building Manager

 

CB Richard Ellis, Inc.

200 Park Avenue

New York, New York 10166

Attn.: Mr. Scott Gottlieb

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attn.: Ross Z. Silver, Esq.

 

If to True North:

 

True North Communications

13801 FNB Parkway

Omaha, NE 68154

Attn: Kent Svoda

 

The Interpublic Group of Companies, Inc.

1114 Avenue of the Americas – 19th Floor

New York, New York 10036

Attn: General Counsel

 

If to Pfizer:

 

Pfizer Inc.

235 East 42nd Street

New York, NY 10017

Attn: Gordon Hurrell

 

with a copy being simultaneously delivered to:

 

Pfizer Inc.

150 East 42nd Street

New York, NY 10017

Attn: Margaret Caron

 

Pfizer Inc.

235 East 42nd Street

New York, NY 10017

Attn: William C. Longa, Esq.

-9-

 

 

If to World Color:

World Color (USA) Corp.

c/o Quad Graphics, Inc.

N63 W23075 State Hwy, 74

Sussex, WI 53089

Attn: Nathan Ganfield, Director,

Corporate Legal and Real Estate

 

With Copy to:

Godfrey & Kahn, S.C.

780 North Water Street

Milwaukee, WI 53202

Attn: Rebecca K. Hamrin

 

If to Intralinks:

 

Intralinks, Inc.

150 East 42nd Street

8th Floor

New York, New York 10017

Attn.: General Counsel

 

With Copy to:

McCarter & English, LLP

245 Park Avenue, 27th Floor

New York, New York 10167

Attn: David Richards

Any party may from time to time designate a different (or additional)
address(es) for Notices by at least five (5) days prior Notice to the other
parties given in accordance with the requirements of this Paragraph 13. Notices
from Landlord may be given by Landlord’s managing agent, if any, and Notices
from any party may be given by such party’s attorney. Notwithstanding the
foregoing, notices given by Landlord to True North, and by True North to
Landlord, shall be given in the manner provided in the Superior Lease. Each
Notice shall be deemed to have been given on the date such Notice is actually
received as evidenced by a written receipt therefor from the personal delivery
service, United States Postal Service, or national courier service, as
applicable, and in the event of failure to deliver by reason of changed address
of which no Notice was given or refusal to accept delivery, as of the date of
such failure or refusal as evidenced by a written receipt therefore from the
personal delivery service, United States Postal Service, or national courier
service, as applicable.

14. This Agreement shall be construed and enforced in accordance with the laws
of the State of New York.

15. This Agreement contains the entire agreement of the parties hereto with
respect to the subject matter hereof. This Agreement may not be changed,
modified, terminated

-10-

 

 

or discharged unless such change, modification, termination or discharge is in
writing and signed by Landlord and by each of the other parties against whom
such change, modification, termination or discharge is sought to be enforced.

16. Each right and remedy of Landlord, True North and Pfizer provided for in
this Agreement, the Superior Lease, the Sublease, the Sublease Consent, the WC
Sub-Sublease and the WC Consent shall be cumulative and shall be in addition to
every other right and remedy provided for therein or now or hereafter existing
at law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Landlord, True North and/or Pfizer of any one or more of the
rights or remedies so provided for or existing shall not preclude the
simultaneous or later exercise by Landlord, True North and Pfizer of any or all
other rights or remedies so provided for or so existing.

17. If any one or more of the provisions contained in this Agreement shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

18. (a) World Color covenants to deliver to Landlord, contemporaneously with the
delivery of this Agreement to Landlord, a check or checks, subject to
collection, made payable to the order of Landlord and/or Landlord’s counsel, as
directed by Landlord, in a sum equal to all costs and legal fees incurred by
Landlord in connection with the granting of Landlord’s consent pursuant to this
Agreement.

(b) World Color covenants to deliver to True North, contemporaneously with the
delivery of this Agreement to True North, a check or checks, subject to
collection, made payable to the order of True North and/or True North’s counsel,
as directed by True North, in a sum equal to all costs and legal fees incurred
by True North in connection with the granting of True North’s consent pursuant
to this Agreement.

(c) World Color covenants to deliver to Pfizer, contemporaneously with the
delivery of this Agreement to Pfizer, a check or checks, subject to collection,
made payable to the order of Pfizer and/or Pfizer’s counsel, as directed by
Pfizer, in a sum equal to all costs and legal fees incurred by Pfizer in
connection with the granting of Pfizer’s consent pursuant to this Agreement.

19. World Color and Intralinks each, jointly and severally (i) represents and
warrants to Landlord, True North and Pfizer that no broker, finder or similar
person was involved in the granting of Landlord’s, True North’s and Pfizer’s
consent pursuant to this Agreement or the execution of the WC/Intralinks
Sublease (or the transactions contemplated thereby) other than Cushman &
Wakefield, Inc. and Jones Lang LaSalle (“Broker”) and (ii) agrees to defend,
indemnify and hold harmless Landlord, True North and Pfizer from and against any
and all (a) claims of and liabilities to any broker(s), finder(s) and/or any
other person(s) (including, without limitation, Broker) for the payment of any
fees, commissions or other sums alleged to be due as a result of the granting of
Landlord’s, True North’s and Pfizer’s consent pursuant to this Agreement and/or
the execution of the WC/Intralinks Sublease (or the transactions contemplated
thereby), and (b) loss, cost, liability, expense or damage suffered by Landlord,
True North and/or Pfizer (including, without limitation, reasonable attorneys’
fees,

-11-

 

 

court costs and disbursements) arising from, relating to or in connection with
any breach of the representation and warranty contained in clause (i) above or
any such claims and liabilities described in clause (ii). The provisions of this
Paragraph 19 shall survive the termination of the WC/Intralinks Sublease.

20. Notwithstanding anything to the contrary contained in this Agreement, the
WC/Intralinks Sublease may be terminated without the consent of Landlord, True
North or Pfizer, whether by reason of default or by agreement of the parties to
the WC/Intralinks Sublease. Landlord’s, True North’s and Pfizer’s consent shall
not be required with respect to the execution and delivery of a commencement
date agreement with respect to the WC/Intralinks Sublease, provided that the
date set out as the commencement date occurs after the date of execution and
delivery of this Agreement.

21. This Agreement shall inure to the benefit of and be binding upon Intralinks,
World Color, WC Guarantor, Pfizer and True North and their respective permitted
successors or assignees and shall inure to the benefit of and be binding upon
Landlord and its successors and assigns, including any subsequent purchaser of
the Building.

22. World Color shall send to Landlord, True North and Pfizer copies of all
notices given by World Color to Intralinks pursuant to the WC/Intralinks
Sublease (other than routine administrative notices and invoices) in the manner
provided under Paragraph 13 of this Agreement.

23. This Agreement shall not be effective until executed by each of Landlord,
True North, Pfizer, World Color and Intralinks and a fully-executed original
counterpart thereof is delivered unconditionally to each of the parties hereto.
This Agreement may be executed in multiple counterparts.

24. By its execution hereof, WC Guarantor hereby: (i) ratifies and confirms the
WC Consent, (ii) agrees that it shall be, jointly and severally liable with
World Color for all of World Color’s representations, warranties, indemnities,
covenants, liabilities and other obligations under the WC Consent and this
Agreement and (iii) ratifies and confirms the WC Guaranty, assumes all of the
obligations of the Guarantor under the WC Guaranty, and agrees that the WC
Guaranty remains unmodified and binds the WC Guarantor and that WC Guarantor
shall be liable for all of the Guarantor’s obligations under the WC Guaranty.

[Signature Pages to Follow]

-12-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth at the outset of this Agreement.

 

LANDLORD:

 

HIRO REAL ESTATE CO.

 

By:  Hiro Enterprise, U.S.A., Inc., partner

 

 

By:  /s/ Yoshiki Fujishiro

Name: Yoshiki Fujishiro

Title: President

 

 

TRUE NORTH:

 

TRUE NORTH COMMUNICATIONS INC.

 

 

By:  /s/ John Gilliam

Name: John Gilliam

Title: Vice President

 

 

PFIZER:

 

PFIZER INC.

 

 

By:  /s/ Sanjiv Awasthi

Name: Sanjiv Awasthi

Title:

 

 

[Signatures Continue on Following Page]

-13-

 

 

WORLD COLOR:

 

WORLD COLOR (USA) CORP

 

 

 

By:  /s/ Andrew R. Schiese

Name: Andrew R. Schiese

Title: Secretary

 

 

INTRALINKS:

 

INTRALINKS, INC.

 

 

By:  /s/ David Curran

Name: David Curran

Title: EVP, Business & Legal Affairs

 

 

GUARANTOR:

 

QUAD/GRAPHICS, INC.

 

 

By:  /s/ Andrew R. Schiese

Name: Andrew R. Schiese

Title: VP, General Counsel & Secretary

-14-

 

 

EXHIBIT A

 

WC/Intralinks Sublease

 

 

 

 

 

 

 

 

SUBLEASE

 

dated as of

 

June 1, 2011

 

between

 

WORLD COLOR (USA) CORP.,

as successor-in-interest to Quebecor World (USA) Inc.,

as Sublandlord

 

and

 

INTRALINKS, INC., as Subtenant

 

for certain premises located at

 

150 East 42nd Street

New York, NY

 

 

 

Table of Contents

 

1 Definitions and Basic Terms 1 2 Demise; Term 3 3 Rents 5 4 Condition of the
Premises 6 5 Subordination and Incorporation 6 6 Insurance and Indemnification
10 7 Covenant of Quiet Enjoyment 11 8 Assignment and Sub-subletting 11 9
Utilities 12 10 Alterations 12 11 Security Deposit 13 12 Notices 13 13 Brokers
14 14 Required Consents 14 15 Personal Property 15 16 Signage 15 17
Miscellaneous 15       List of Exhibits         A Premises   B Prime Lease   C
Personal Property  

 

 

SUBLEASE

dated as of the Sublease Date between Sublandlord and Subtenant (“Sublease”)

WITNESSETH:

WHEREAS Sublandlord is the sub-subtenant of the Premises located in the
Building; and

WHEREAS Sublandlord desires to sub-sub-sublease to Subtenant, and Subtenant
desires to sub-sub-sublease from Sublandlord, the Premises on the terms and
conditions contained herein;

NOW, THEREFORE, in consideration of the mutual covenants herein contained,
Sublandlord and Subtenant agree as follows:

1.Definitions and Basic Terms

Set forth below are certain definitions and basic terms of this Sublease. Each
capitalized term used herein and not defined herein shall have the meaning
ascribed to such term in the Prime Lease, the True North Lease or the Hiro
Lease, accordingly.

  1.1. Sublease Date: June 1, 2011.             1.2. Sublandlord: World Color
(USA) Corp., a Delaware corporation, as successor-in-interest to Quebecor World
(USA) Inc.             1.3. Subtenant: IntraLinks, Inc., a Delaware corporation.
            1.4. Building: The building located at 150 East 42nd Street, New
York, New York.             1.5. Premises: A portion of the 11th Floor of the
Building as more particularly depicted on Exhibit A attached hereto and
incorporated herein and consisting of approximately 23,528 rentable square feet.
            1.6. Expiration Date: 11:00 P.M., December 1, 2013.             1.7.
Sublease Rental Rate: Period Monthly Installments of Rent       Commencement
Date through the fourth month of the Term $19,000.00       Fifth month of the
Term through Expiration Date $47,056.00 ($24.00 per rentable square foot)
(subject to abatement in Sec. 3.8)             1.8. Security Deposit:
$47,056.00.  

1

 

 

  1.9. Sublease: This Sublease, including the Incorporated Provisions as
incorporated herein. The terms “herein,” “hereunder”, etc., refer to this
Sublease, including the Incorporated Provisions as incorporated herein.        
  1.10. Broker: Jones Lang LaSalle Americas, Inc. and CB Richard Ellis          
1.11. Hiro: Hiro Real Estate Co., a New York partnership, or its
successor-in-interest.           1.12. True North: True North Communications,
Inc., a Delaware corporation, or its successor-in-interest.           1.13.
Pfizer: Pfizer Inc., a Delaware corporation, or its successor-in-interest.      
    1.14. Hiro Lease: Lease dated as of February 8, 1995, between Hiro, as
landlord, and True North, as tenant, as amended from time to time.          
1.15. True North Lease: Sublease dated as of January 25, 2002, between True
North, as sublandlord, and Pfizer, as subtenant, as amended from time to time.  
        1.16. Prime Lease: Sublease dated as of January 2, 2007, between Pfizer,
as sub-sublandlord, and Sublandlord, as sub-subtenant, as amended by the
Commencement Date Agreement, the First Amendment to Sublease dated as of April
30, 2009, Consent to Sub-Sublease dated as of February 21, 2007; among Hiro,
True North, Pfizer, Sublandlord and Quebecor World Inc., and the Amendment to
Consent to Sub-Sublease dated as of July 31, 2009, among Hiro, True North,
Pfizer, Sublandlord and Quebecor World Inc.           1.17. Prime Lease
Premises: That portion of the 11th floor of the Building leased to Sublandlord
pursuant to the Prime Lease, as more particularly depicted on Exhibit B to the
Prime Lease.           1.18. Ground Lease: Agreement of Lease dated December 15,
1952, originally between Philip A. Carroll, Robert G. Goelet and Francis Goelet,
as trustees, and Goelet Realty Company, as landlord, and Galbreath Corporation,
as tenant, as assigned and amended from time to time,           1.19. Ground
Lessor: The current owner of the Building and the land upon which the Building
is located.           1.20. Incorporated
Provisions: All provisions of the Prime Lease except Sections 2, 3, 5(c)-(g),
6(b), 6(c), 15(1), 21, 24, 25, 26 and Exhibits C and D thereof.              
All provisions of the True North Lease except Sections 2, 3.1,

2

 

 

      3.2, 3.4, the last sentence of 4.1, 8.1, 15, 18, 27, 28, 29 and 30, and
Exhibits A, B and C thereof.               All provisions of the Hiro Lease
except Article 1 (except to the extent Subtenant is obligated to pay all or a
portion of the rental obligations under the express terms of this Sublease),
Sections 3.09 through 3.11, Article 4, Section 7.11, Article 9, Article 31,
Article 40 through 43, the First Amendment, Second Amendment, Third Amendment
and Fourth Amendment to the Hiro Lease, and those additional provisions of the
Hiro Lease which are not incorporated into the True North Lease as provided in
Section 4.3(d) of the True North Lease.           1.21. Permitted Use: General,
executive and administrative offices, provided that in exercising the same, such
use complies with all of the applicable terms and conditions of the Prime Lease,
the Hiro Lease, and the True North Lease.           1.22. Subtenant’s
Proportionate
Share: 75.90%. Subtenant’s Proportionate Share represents the percentage
corresponding to the fraction having as its numerator the size of the Premises
(23,528 rentable square feet) and as its denominator the size of the Prime Lease
Premises (31,000 rentable square feet).

 

2.Demise; Term

2.1.Sublandlord hereby subleases to Subtenant, and Subtenant hereby subleases
from Sublandlord, the Premises upon and subject to the terms and conditions
hereinafter set forth.

2.2.The term of this Sublease (the “Term”) shall commence on the date (the
“Commencement Date”) that is the last to occur of the following, which the
parties anticipate being on or about June 30, 2011:

(i)Sublandlord and Subtenant execute and deliver this Sublease:

(ii)Pfizer, True North and Hiro consent in writing to this Sublease as provided
in Section 14 hereof, including to Subtenant’s signage, and Subtenant has
received copies of all of such consents;

(iii)Sublandlord delivers vacant possession of the Premises to Subtenant, with a
finished demising wall separating Subtenant’s Premises from the balance of the
Building’s 11th floor, with substantially all personal property, other than the
Personal Property (as hereinafter defined in Section 15), removed and otherwise
in the same condition as of the date of execution and delivery of this Sublease,
subject to normal wear and tear; and

3

 

 

(vi)Either Sublandlord shall have notified Subtenant that all of the foregoing
have been satisfied together with copies of the fully executed Required Consents
(as defined in Section 14 hereof), or Subtenant shall have commenced to occupy
the Premises.

The parties hereby agree to enter into a form of a “Confirmation of Lease Term
and Base Rent Agreement” when the actual Commencement Date is determined.

2.3.If Subtenant takes occupancy or is granted entry to the Premises prior to
the Commencement Date with Sublandlord’s consent, such occupancy or entry shall
be subject to all of the terms and conditions of this Sublease, other than the
obligation to pay Base Rent. If either party shall so request, the parties
hereto shall promptly execute and deliver an instrument confirming the
Commencement Date and such other matters as reasonably requested by the
requesting party, but the failure of either party to execute and deliver such
instrument shall not affect the Commencement Date or such other matters.

2.4.The Term of this Sublease shall expire on the Expiration Date or on such
earlier date upon which such Term shall expire or be terminated pursuant to any
of the provisions of this Sublease or pursuant to law.

2.5Subtenant shall have access to the Premises 24 hours a day, 7 days a week,
365 days a year, subject to any provision to the contrary in the Prime Lease,
True North Lease, Hiro Lease or the Building rules and regulations.

3.Rents

3.1.From and after the Commencement Date, Subtenant shall pay to Sublandlord
rent (“Base Rent”) at the rate per annum equal to the Sublease Rental Rate,
payable in equal monthly installments in advance on the first day of each month
in the amounts specified in Section 1.7. The monthly installment of Base Rent
shall be pro-rated for arty partial month occurring within the Term.

3.2.In addition to Base Rent, Subtenant shall pay to Sublandlord an amount equal
to one hundred three percent (103%) of Subtenant’s Proportionate Share of all
amounts payable by Sublandlord from time to time with respect to electricity
furnished to the Prime Lease Premises and the portion of the 11th floor public
corridor included in the submeter serving the Prime Lease Premises.
Alternatively, if the Premises are not submetered, then Subtenant shall pay to
Sublandlord an amount equal to $2.50 per rentable square foot per annum for
electricity. Such payment shall be deemed Additional Rent hereunder and shall be
due within fifteen (15) days after Subtenant is billed therefor. If Subtenant
shall so request, Sublandlord shall provide Subtenant with a copy of any
electricity bill provided by the utility company or by Prime Landlord. All Rent
due hereunder shall be paid in lawful money of the United States at such place
as Sublandlord may from time to time designate, and in lieu of such specific and
separate designation, then at the place designated in Section 12 of this
Sublease for the giving of notices to Sublandlord. All such payments shall be
pro-rated for any partial month occurring within the term of this Sublease.

4

 

 

3.3.Subtenant shall, within fifteen (15) business days of receipt of notice of
demand (together with copies of supporting documentation reasonably satisfactory
to Subtenant), pay or reimburse Sublandlord for all amounts payable under the
Prime Lease, the True North Lease or the Hiro Lease under any indemnities
thereunder to the extent that any such payment arises from the act or omission
of Subtenant and/or any agent, contractor, sub-subtenant, assignee or affiliate
of Subtenant or any employee thereof or arising out of Subtenant’s request for
service or work including: (a) above building standard or overtime heating or
cooling; (b) extra cleaning; (c) overtime or dedicated freight elevator service;
or (d) any maintenance, repair or other service for which a separate charge is
made by Prime Landlord, True North or Hiro.

3.4.As used herein, the term “Additional Rent” shall include all sums of money
which shall become due and payable by Subtenant to Sublandlord hereunder, other
than Base Rent, and the term “Rent” or “Rents” shall refer to Base Rent and
Additional Rent. Subtenant shall promptly pay all Rent as and when the same
shall become due and payable without setoff, offset or deduction of any kind
whatsoever and, if Subtenant fails to pay any Rent when due, Sublandlord shall
have all of the rights and remedies provided for herein or at law or in equity
as in the case of nonpayment of Rent. In no event shall Subtenant be liable to
pay Sublease Tax Payments or Sublease Operating Expense Payments as defined in
the Prime Sublease.

3.5.Sublandlord’s failure to make a demand under this Sublease shall not be a
waiver of, or cause Sublandlord to forfeit or surrender, its rights to collect
any Rents which may have become due pursuant to this Sublease. Subtenant’s
liability for Rents accruing during the Term shall survive the expiration or
sooner termination of this Sublease.

3.6.If Subtenant arranges with Prime Landlord directly for any service, work or
good, then Subtenant shall timely pay for all such services, work or goods.

3.7.All amounts due from Subtenant to Sublandlord under this Sublease shall be
paid by good and sufficient check (subject to collection) drawn on a bank which
is a member of the New York Clearing House. The monthly fixed Rent payable on
account of any partial calendar month during the term, if any, shall be prorated
on a per diem basis.

3.8.This Sublease provides for the abatement of Base Rent for the fifth month of
the Term and the sixth month of the Term only (the “Abatement Period”).
Subtenant’s obligation to pay Additional Rent, or any other sums due other than
Base Rent, shall not abate during the Abatement Period. Subtenant’s obligation
to make payments of Base Rent will commence on the first day of the month
immediately after the expiration of the Abatement Period.

4.Condition of the Premises

4.1.Subtenant represents that it has examined (or waived examination of) the
Premises. Sublandlord has not made and does not make any representations or

5

 

 

warranties as to the condition of the Premises (including any latent defects in
the Premises), the uses to which the Premises may be put, or any other matter or
thing affecting or relating to the Premises, the Building, the Prime Lease, the
True North Lease, the Hiro Lease, or the Prime Lease Premises; provided,
however, that Sublandlord warrants and represents to Subtenant that, to the best
of Sublandlord’s knowledge, the mechanical systems serving the Premises are in
good working order and Subtenant has delivered no notice of deficiency or
complaint with regard to any such mechanical system to Pfizer, True North or
Hiro in the past twelve (12) months.

4.2.Sublandlord agrees to deliver, and Subtenant agrees to accept, the Premises
in its “as-is” and “where-is” condition as of the date hereof (reasonable wear
and tear excepted), and Sublandlord shall have no obligation whatsoever
otherwise to alter, improve, decorate or otherwise prepare the Premises, or any
portion thereof, for Subtenant’s occupancy.

5.Subordination and Incorporation

5.1.This Sublease is subject and subordinate to the Prime Lease, the Hiro Lease,
the True North Lease, the Ground Lease, and to all other leases, mortgages and
other rights or encumbrances to which the Prime Lease is subject of subordinate.
This provision shall be self-operative but Subtenant shall within ten (10)
business days of Sublandlord’s request, execute any instrument reasonably
requested by Sublandlord, Hiro, True North, Pfizer or the ground lessor under
the Ground Lease to evidence or confirm the same. Sublandlord represents, to the
best of Sublandlord’s knowledge, that it has delivered to Sublandlord true and
complete (except where redacted) copies of, and Subtenant acknowledges receipt
of a redacted copy of each of the Prime Lease, the Hiro Lease, and the True
North Lease, and represents and warrants that it is familiar with the terms and
provisions thereof other than material which has been redacted from the copies
represented, to the best of Sublandlord’s knowledge, to be true and complete and
delivered to Subtenant. Subtenant shall not perform any act or permit any
omission (where Subtenant has a legal obligation to act, either under this
Sublease or under principles of common law) (or suffer any such act or omission
by any employee of Subtenant or any agent, contractor, sub-subtenant, assignee
or affiliate of Subtenant or any employee thereof) which would cause a default
under the Prime Lease, the Hiro Lease or the True North Lease. Subtenant shall
comply with all rules and regulations and construction rules and guidelines that
Hiro has made or may hereafter from time to time make for the Building, as the
same may be amended, restated or replaced from time to time in accordance with
the provisions of the Hiro Lease. Sublandlord represents that Sublandlord has no
actual knowledge of any changes to said rules and regulations from the form
attached to the copy of the Hiro Lease provided by Sublandlord to Subtenant.
Sublandlord shall not be liable for any failure by any other tenant or occupant
in the Building to comply with such rules, regulations and guidelines, nor shall
Subtenant be so liable. Sublandlord shall not voluntarily terminate the Prime
Lease except pursuant to a right of termination arising out of casualty or
condemnation expressly set forth in the Prime Lease, and Sublandlord shall not
amend the Prime

6

 

 

Lease in a manner materially adverse to Subtenant. Sublandlord shall furnish to
Subtenant a copy of any amendment of the Prime Lease effected after the date of
execution and delivery of this Sublease, promptly after execution and delivery
thereof. If the term of the Prime Lease shall terminate for any reason, the Term
of this Sublease shall also terminate as of the day before the Prime Lease term
terminates. Sublandlord shall not be liable for any such termination unless such
termination: (x) shall have arisen out of a default under the Prime Lease, the
True North Lease or the Hiro Lease by Sublandlord not arising out of a default
hereunder by Subtenant; or (y) shall have been effected by Sublandlord in
violation of this Section 5.1.

5.2.Except as otherwise expressly provided in, or otherwise inconsistent with,
this Sublease, and except to the extent not applicable to the Premises, the
Incorporated Provisions are hereby incorporated in this Sublease by reference
with the same force and effect as if set forth herein, except that, unless the
context requires otherwise:

5.2.1.references in such provisions to “Landlord” or “Overlandlord” shall be
deemed to refer to Sublandlord;

5.2.2.references in such provisions to “Tenant” or “Subtenant” shall be deemed
to refer to Subtenant;

5.2.3.references in such provisions to the “Lease”, “lease” or “Sublease” or
“Overlease” shall be deemed to refer to this Sublease;

5.2.4.references in such provisions to the “Premises”, “Demised Premises”,
“Sublease Premises” or “Subleased Premises” shall be deemed to refer to the
Premises as defined herein;

5.2.5.references in such provisions to the “Personal Property” shall be deemed
to refer to the Personal Property as defined herein;

5.2.6.references in such provisions to the “Security Deposit” or “Security
Deposit Amount” shall be deemed to refer to the Security Deposit as defined
herein;

5.2.7.references in such provisions to the “Rental Rate” or “Base Rental Rate”
shall be deemed to refer to the Sublease Rental Rate as defined herein;

5.2.8.references in such provisions to the “Lease Term” or “Sublease Term” shall
be deemed to refer to the Term as defined herein;

5.2.9.references in such provisions to the “Expiration Date” shall be deemed to
refer to the Expiration Date as defined herein;

5.2.10.references in such provisions to “Recognized Broker” or “Broker” shall be
deemed to refer to the Broker as defined herein;

7

 

 

5.2.11.references in such provisions to “Tenant’s Proportionate Share” or
“Subtenant’s Proportionate Share” shall be deemed to refer to Subtenant’s
Proportionate Share as defined herein;

5.2.12.references in such provisions to the “Sublandlord’s Work” shall not be
applicable;

5.2.13.references in such provisions to the “Tenant Changes” or “Alterations”
shall be deemed to refer to the Alterations as defined herein;

5.2.14.references in such provisions to other provisions of the Prime Lease that
are not incorporated herein shall be disregarded; and

5.2.15.references in such provisions to one or more “subleases”, “sublettings”,
“sublessees” or “subtenants” (or derivations thereof) shall be deemed to refer
to further sub-subsubleases, sub-subsublettings or sub-subsubtenants (or the
applicable derivation thereof).

5.3.Sublandlord shall be deemed not to have made any representation made by Hiro
under the Hiro Lease, True North under the True North Lease, or Pfizer under the
Prime Lease or otherwise in any of the Incorporated Provisions. Moreover,
Sublandlord shall not be obligated:

5.3.1.to provide any of the services or utilities or perform any act or thing
that Pfizer, True North, or Hiro has agreed to provide or perform;

5.3.2.to make any of the repairs or restorations that Pfizer, True North, or
Hiro has agreed to make;

5.3.3.to comply with any laws or requirements of public authorities with which
Pfizer, True North, or Hiro has agreed to comply; or

5.3.4.to take any action with respect to the operation, administration or
control of the Premises, Building or any of its public or common areas that
Pfizer, True North, or Hiro has agreed to take;

(all the foregoing being herein called the “Building Services”) and Sublandlord
shall have no liability to Subtenant on account of any failure of Pfizer, True
North or Hiro to do so, or on account of any failure by any such party to
observe or perform any of the terms, covenants or conditions of the Prime Lease,
the True North Lease or the Hiro Lease, respectively, required to be observed or
performed by any such party.

5.4.Sublandlord agrees:

5.4.1.upon Subtenant’s request, to request on Subtenant’s part any Building
Service with respect to the Premises;

8

 

 

5.4.2.that, if under the Prime Lease, any right or remedy of Sublandlord or any
duty or obligation of the landlord thereunder is subject to or conditioned upon
Sublandlord’s making any demand upon the landlord thereunder or giving any
notice or request to the landlord thereunder then, if Subtenant shall so
request, Sublandlord, at Subtenant’s expense for Sublandlord’s reasonable costs,
if any, shall make such demand or give such notice or request, except that
Sublandlord shall not be required to request Prime Landlord’s consent or
approval with respect to any act or thing as to which Sublandlord shall not have
granted its consent or approval (but, if Sublandlord consents or approves,
Sublandlord agrees that its consent or approval shall not be unreasonably
withheld, conditioned, or delayed).

5.4.3.provided no default by Subtenant under this Sublease has occurred and is
continuing beyond any applicable notice and/or cure period, Sublandlord shall
pay when due all Base Rent, Additional Rent and other charges payable by
Sublandlord to Pfizer under the Prime Lease; and

5.4.4.Sublandlord shall perform its covenants and obligations under the Prime
Lease that do not require possession of the Premises for their performance and
that are not otherwise to be performed under this Sublease by Subtenant on
behalf of Sublandlord. For example, Sublandlord shall at all times keep in full
force and effect all insurance required of Sublandlord as subtenant under the
Prime Lease.

5.5.Whenever Subtenant desires to do any act or thing which requires the consent
or approval of Hiro under the Hiro Lease, True North under the True North Lease,
or Pfizer under the Prime Lease:

5.5.1.Subtenant shall not do such act or thing without first having obtained the
consent or approval of such party/parties and Sublandlord (and Sublandlord’s
right to withhold consent or approval shall be independent of the rights of any
other party);

5.5.2.Subtenant shall not request any consent or approval directly (and no
efforts by Sublandlord to obtain any consent or approval shall constitute
Sublandlord’s consent or approval or prejudice Sublandlord’s right to withhold
consent or approval) unless Sublandlord first approves of such direct contact;
and if Sublandlord does not approve of such direct contract, or Subtenant elects
not to attempt direct contract, Sublandlord will promptly forward Subtenant’s
request for approval to Pfizer, with the request that Pfizer forward same to
True North and at such time request that True North forward Sublandlord’s
request to Hiro, provided that Subtenant provides Sublandlord with complete,
multiple copies of its request, with all required supporting documentation, for
each of Pfizer, True North, and Hiro;

9

 

 

5.5.3.Notwithstanding anything to the contrary contained herein, in no event
shall Sublandlord be required to give its consent or approval prior to Pfizer,
True North and Hiro, as applicable, doing so, but Sublandlord agrees to indicate
to each of Pfizer, True North, and Hiro that (if such is the case) it is
prepared to give Sublandlord’s consent or approval and that it has no reasonable
grounds to deny consent or approval.

5.6.Notwithstanding any other provision of this Sublease, Subtenant shall
perform all of its obligations hereunder at such times, no later than such dates
or no later than the end of such periods as Sublandlord shall be required to
perform its corresponding obligations under the Prime Lease. If Prime Landlord
shall give any notice of failure or default under the Prime Lease arising out of
any failure by Subtenant to perform any of its obligations hereunder (other than
the payment of money) then Sublandlord shall promptly furnish Subtenant with a
copy thereof. If the Prime Lease shall provide any grace or cure period for such
failure or default then the grace or cure period hereunder shall expire five (5)
days prior to the date on which the grace or cure period under the Prime Lease
shall expire. In no event shall this Section 5.6 extend the time, date or period
by or within which Subtenant is required to perform. Subtenant shall promptly
provide Sublandlord with a copy of any notice that Subtenant receives from Prime
Landlord relating to the Premises.

5.7.If: (a) Subtenant shall fail to perform any of its obligations hereunder and
such failure shall continue beyond any notice and/or cure period provided for
herein; or (b) Prime Landlord shall give any notice of failure or default under
the Prime Lease arising out of any failure by Subtenant to perform any of its
obligations hereunder and Subtenant does not correct such failure within the
applicable cure period provided under the Prime Lease then, in either case,
Sublandlord shall have the right (but not the obligation) to perform or endeavor
to perform such obligation, at Subtenant’s reasonable expense, and Subtenant
shall, within five (5) days of Sublandlord’s demand from time to time, reimburse
Sublandlord for all reasonable costs and expenses incurred by Sublandlord in
doing so.

5.8.Sublandlord represents, as of the date hereof, that to Sublandlord’s actual
knowledge: (i) a true and complete copy of the Prime Lease (excluding redacted
terms and conditions) is attached hereto and incorporated herein as Exhibit B
and the same has not been amended, modified or assigned other than as set forth
in this Sublease; (ii) the Prime Lease is in full force and effect, Sublandlord
holds the subtenant’s interest in the Prime Lease, Sublandlord has not
previously assigned its interest in the Prime Lease, and the Premises are not
currently sub-subleased to any other person; (iii) Sublandlord is not in default
in the payment of rent or additional rent under the Prime Lease; (iv)
Sublandlord has not received any notice of default under the Prime Lease, except
for any defaults which Sublandlord has cured and Prime Lease is no longer
claiming to exist; and (v) Sublandlord has not received any notice of default
under the True North Lease, the Hiro Lease or the Ground Lease, except for any
defaults which have been cured or which the applicable party is no longer
claiming to exist, and

10

 

 

Sublandlord has no actual knowledge of any defaults claimed to be currently
outstanding by any of the parties to the True North Lease, the Hiro Lease or the
Ground Lease.

6.Insurance and Indemnification

6.1.Whenever, pursuant to any of the Incorporated Provisions as incorporated
herein, Subtenant is required to furnish insurance to or for Sublandlord,
Subtenant also shall be required to furnish such insurance to or for Pfizer,
True North, and Hiro, and such other persons as any such party may designate in
accordance with the Prime Lease, the True North Lease, or the Hiro Lease,
respectively; provided that, in the case of any such other person not named in
such lease, Sublandlord shall have notified Subtenant thereof.

6.2.Whenever, pursuant to any of the Incorporated Provisions as incorporated
herein, Subtenant is required to indemnify or defend Sublandlord, Subtenant
shall be required also to indemnify or defend Pfizer, True North, or Hiro, and
such other persons as any such party may designate in accordance with the Prime
Lease, the True North Lease or the Hiro Lease,

6.3.In addition to Subtenant’s obligations under Section 6.2, Subtenant shall
indemnify, defend and hold harmless Sublandlord from and against any loss, cost,
damage or expense (including reasonable attorneys’ fees), or any claim therefor,
arising out of: (a) actions taken by Sublandlord at Subtenant’s request pursuant
to Section 5.4.1 or 5.4.2; (b) any failure by Subtenant to observe or perform
any of the terms, covenants or conditions of this Sublease required to be
observed or performed by Subtenant, including any loss, cost, damage or expense
which may result from (i) any default under or termination of the Prime Lease
arising by reason of any such failure, or (ii) any holding over by Subtenant in
the Premises beyond the expiration or sooner termination of this Sublease; or
(c) any claim by Prime Landlord that Sublandlord is holding over in the Premises
arising out of or relating to any Personal Property being in the Premises after
the expiration or termination of the term of the Prime Lease or Sublandlord’s
right to possess the Premises. Subtenant hereby releases Hiro, True North,
Pfizer, and the ground lessor under the Ground Lease with respect to any claim
(including a claim for negligence) relating to loss, damage or destruction of
Subtenant’s property: (x) to the extend such release will not invalidate any
insurance held by Subtenant; and (y) to the extent Sublandlord releases such
claims against Pfizer under the Prime Lease.

7.Covenant of Quiet Enjoyment

Sublandlord covenants that Subtenant may peaceably and quietly enjoy the
Premises without disturbance by Sublandlord or any person claiming by, through
or under Sublandlord, subject nevertheless to the terms and conditions of this
Sublease and to the Prime Lease, the True North Lease, the Hiro Lease, the
Ground Lease, and any other leases and mortgages to which this Sublease is
subordinate.

11

 

 

8.Assignment and Sub-subletting

8.1.Subtenant shall not assign (it being agreed that any direct or indirect
change in control of Subtenant shall constitute an assignment of this Sublease),
further sublease, mortgage, encumber, or otherwise transfer any interest in this
Sublease or grant any right regarding the use or occupancy of the Premises (or
amend any agreement in respect of such a transaction) without the prior written
consent of: (i) Pfizer to the extent required under and subject to the
provisions of the Prime Lease; (ii) True North, to the extent required under and
subject to the provisions of the True North Lease; (in) Hiro, to the extent
required under and subject to the provisions of the Hiro Lease; and (vi)
Sublandlord. Notwithstanding the foregoing, (a) any permitted assignee of this
Sublease or sub-subtenant shall only use the Premises (or the applicable portion
thereof in the case of a sub-sublease) for the Permitted Use, and (b) Subtenant
shall reimburse Sublandlord, in connection with any proposed assignment or
sub-sublease, for all reasonable attorneys’ fees and disbursements incurred by
Sublandlord with respect to its own attorneys; plus all reasonable attorneys’
fees and disbursements and other expenses for which Sublandlord is billed by
Pfizer pursuant to the Prime Lease, True North pursuant to the True North Lease,
and Hiro pursuant to the Hiro Lease, as the case may be.

8.2.Any further sublease shall be subject and subordinate to this Sublease, the
Prime Lease, the True North Lease, the Hiro Lease and the Ground Lease. No
assignment shall be valid or effective unless and until the assignee shall have
delivered to Sublandlord an instrument, in form satisfactory to Sublandlord,
Hiro, True North and Pfizer, respectively, pursuant to which the assignee
assumes the due observance and performance of all of the obligations of
Subtenant hereunder from and after the date of such assignment.

8.3.No assignment or further sublease shall release the Subtenant named herein
or any of its successors from any liability hereunder. If this Sublease is
assigned or the Premises or any part thereof are further sublet in violation of
this Sublease then Sublandlord may collect rents from or accept performance from
the assignee or further sub-subtenant and no such collection or acceptance shall
effect any such release or be deemed to constitute Sublandlord’s consent to any
assignment or further sub-subleasing,

8.4.If Subtenant intends to assign this Sublease or to further sublet all or any
portion of the Premises, the provisions of Section 13(e), (g), (h), (j), (k) and
(1) of the Prime Lease shall apply as if fully set forth herein; provided,
however, that the term “Sublandlord” as set forth therein shall mean the
Sublandlord under this Sublease, the term “Subtenant” as set forth therein shall
mean the Subtenant under this Sublease, and the term “Sublease” shall mean this
Sublease.

8.5.Notwithstanding the foregoing provisions of Section 8.1, and further
provided the True North and Hiro consent to such transaction(s) (to the extent
such consents are required under the Hiro Lease and the True North Lease (and
Sublandlord agrees to use reasonable efforts, which shall not include the
expenditure of money

12

 

 

or the commencement of legal proceedings, to cause Hiro and True North to
consent or otherwise state each’s objections thereto), Sublandlord confirms that
transactions defined as Permitted Transactions in subsection 13(i) of the Prime
Lease shall not require Sublandlord’s consent or be subject to subsections 13(d)
and (e) of the Prime Lease.

9.Utilities

9.1.Except to the extent arising or resulting from the negligent acts or
omissions of Sublandlord, Sublandlord’s willful misconduct, or the failure by
Sublandlord to perform its obligations under the Prime Lease, in no event shall
Sublandlord have any liability for any defect in, or any interruption or failure
of, any utilities or services furnished to the Premises. In no event shall
Subtenant draw more electricity than that which the feeders, risers, panels and
other electricity supply equipment serving the Premises are capable of safely
supplying.

9.2.Throughout the entire Term, Subtenant shall be responsible for and promptly
pay all separately metered charges for electricity and telephone and all other
services, if any, furnished to or consumed at the Premises. Subtenant’s
obligation to pay for separately metered utilities used or consumed during the
Term of this Sublease shall survive the expiration of earlier termination of
this Sublease.

10.Alterations; Pre-Sublease Alterations

10.1.Subtenant shall not make any alterations, installations, additions or
improvements (“Alterations”) in or to the Premises including, without
limitation, any Alterations done to prepare the Premises for occupancy, without
first having obtained the consent or approval of: (i) Pfizer to the extent
required under and subject to the provisions of the Prime Lease; (ii) the True
North, to the extent required under and subject to the provisions of the True
North Lease; (iii) Hiro, to the extent required under and subject to the
provisions of the Hiro Lease; and (vi) Sublandlord. Subtenant shall reimburse
Sublandlord within ten (10) days of demand for all out-of-pocket costs and
expenses reasonably incurred by Sublandlord in reviewing any request for consent
to an Alteration, regardless of whether Sublandlord grants its consent to such
Alteration. If Pfizer, True North, Hiro and Sublandlord, as applicable, shall
consent to any Alterations then Subtenant shall observe and perform all of the
terms, covenants and conditions of the Prime Lease, the True North Lease and the
Hiro Lease, respectively, applicable thereto. Sublandlord shall deliver to
Subtenant a Form ACP-5 prior to the Commencement Date.

10.2.With respect to Sublandlord’s obligations under Prime Lease Section 15(f)
to remove all Alterations (as defined in the Prime Lease, but excluding
Sublandlord’s Work under the Prime Lease) that True North or Hiro requests
Pfizer to remove, and Pfizer asks Sublandlord to remove, in accordance with the
terms of the Hiro Lease and the True North Lease, respectively, and (in
connection with such removal) to restore the applicable portions of the Premises
to its condition as of the Commencement Date of the Prime Lease, subject to
reasonable wear and tear, Sublandlord shall fulfill such requirements after the

13

 

 

expiration of the Term. Subtenant hereby agrees to remove any Unusual
Alterations (as defined in the Hiro Lease) installed by Subtenant that Hiro,
True North, Pfizer or Sublandlord would require to be removed prior to the
expiration of the Term. In addition, in the event Hiro, True North, Pfizer or
Sublandlord requires, per its approval, that any other Alterations installed by
Subtenant shall be removed prior to the expiration of the Term, then Subtenant
shall remove such Alterations and return the Premises to its condition as of the
Commencement Date, subject to reasonable wear and tear. If Subtenant does not
remove its Unusual Alternations or any of its other Alterations, as may be
required above, prior to the expiration of the Term, Subtenant shall reimburse
Sublandlord for all costs incurred by Sublandlord in connection therewith.

11.Security Deposit

11.1.Within two (2) business days after the delivery of this Sublease, Subtenant
shall deliver to Sublandlord in immediately available funds the required
Security Deposit

11.2.The Security Deposit shall be held by Sublandlord without liability for
interest and as security for the performance by Subtenant of Subtenant’s
covenants and obligations under this Sublease, it being expressly understood
that the Security Deposit shall not be considered an advance payment of Rent or
a measure of Subtenant’s liability for damages in case of default by Subtenant.
In accordance with New York General Obligations Law Section 7-103, Sublandlord
shall be required to keep the Security Deposit separate from its other accounts,
and shall deposit the same in an account in a bank or savings and loan
association to be selected, from time to time, by Sublandlord in its sole
discretion. Landlord may, from time to time, without prejudice to any other
remedy and without waiving such default, use the Security Deposit to the extent
necessary to cure or attempt to cure, in whole or in part, any default of
Subtenant. Following any such application of the Security Deposit, Subtenant
shall pay to Sublandlord, within five (5) days after demand, the amount so
applied in order to restore the Security Deposit to its original amount. If
Subtenant is not in default at the termination of this Sublease, the balance of
the Security Deposit remaining after any such application shall be returned by
Sublandlord to Subtenant within sixty (60) days thereafter. If Sublandlord
transfers its interest in the Premises during the Term of this Sublease,
Sublandlord shall assign the Security Deposit to the transferee and thereafter
shall have no liability for the return of the Security Deposit.

11.3Notwithstanding Section 1.11 above, Subtenant shall have the right to
deliver to Sublandlord, in lieu of a cash Security Deposit, within two (2)
business days after delivery of this Sublease, or at any time during the initial
six (6) months of the Term, to substitute for the Security Deposit delivered in
U.S. currency as of the Sublease Date a standby, irrevocable, transferable
letter of credit (the “Letter of Credit”) in a form acceptable to Sublandlord
and in accordance with the following provisions:

14

 

 

11.3.1The Letter of Credit shall be in the face amount of the Security Deposit
required hereunder, shall name Sublandlord as beneficiary, shall be issued by a
commercial bank with offices for banking purposes in the City of New York and
otherwise reasonably acceptable to Sublandlord in its sole discretion, and shall
permit multiple and partial draws thereon. Subtenant shall cause the Letter of
Credit to be continuously maintained in effect (whether through replacement,
renewal or extension) in the Security Deposit amount through the date which is
forty-five (45) days after the Expiration Date (the “Final LC Expiration Date”).
If the Letter of Credit held by Sublandlord expires earlier than the Final LC
Expiration Date (whether by reason of a stated expiration date or a notice of
termination or non-renewal given by the issuing bank), Subtenant shall deliver a
new Letter of Credit or certificate of renewal or extension to Sublandlord not
later than thirty (30) days prior to the expiration date of the Letter of Credit
then held by Sublandlord. Any renewal or replacement Letter of Credit shall
comply with all of the provisions of this Section, shall be irrevocable,
transferable and shall remain in effect (or be automatically renewable) through
the Final LC Expiration Date upon the same terms as the expiring Letter of
Credit or such other terms as may be acceptable to Sublandlord in its sole
discretion.

11.3.2Sublandlord shall have the right to draw upon the Letter of Credit, in
whole or in part, at any time and from time to time: (a) if a default by
Subtenant under this Sublease occurs and continues beyond the expiration of the
applicable cure period (and Subtenant agrees that the Letter of Credit must
allow for partial draws); or (b) if the Letter of Credit held by Sublandlord
expires earlier than the Final LC Expiration Date (whether by reason of a stated
expiration date or a notice of termination or non-renewal given by the issuing
bank), and Subtenant fails to deliver to Sublandlord, at least thirty (30) days
prior to the expiration date of the Letter of Credit then held by Sublandlord, a
renewal or substitute Letter of Credit that is in effect and that complies with
the provisions of this Section. In no event shall the issuer of the Letter of
Credit fail to honor Sublandlord’s drawing upon such Letter of Credit due to any
terms or conditions of this Sublease. Subtenant hereby acknowledges and agrees
that Sublandlord shall allow the substitution of the Letter of Credit for the
Security Deposit in U.S. currency in material reliance upon the ability of
Sublandlord to draw upon the Letter of Credit upon the occurrence of a default
under this Sublease (beyond any applicable notice and cure period) by Subtenant
or upon the occurrence of any of the other events described in this Section.

11.3.3The proceeds from Sublandlord’s draw upon the Letter of Credit shall only
be applied by Sublandlord against any Rent then due and payable by Subtenant
under this Sublease that is not paid when due and remains unpaid beyond the
expiration of any applicable notice and cure period, and/or to pay for all
losses and damages to which Sublandlord is entitled pursuant to the terms of
this Sublease and has actually suffered or incurred

15

 

 

(including, without limitation, reasonable attorneys fees and disbursements) as
a result of any default by Subtenant under this Sublease beyond any applicable
notice and cure period.

11.3.4Upon the Final LC Expiration Date, provided Subtenant is not then in
default in its obligations under this Sublease, Sublandlord agrees to return the
Letter of Credit; provided, that if prior to the Final LC Expiration Date a
voluntary petition is filed by Subtenant, or an involuntary petition is filed
against Subtenant by any of Subtenant’s creditors, under the Federal Bankruptcy
Code (collectively, a “Bankruptcy Event”), then Sublandlord shall not be
obligated to return the Letter of Credit until either all preference issues
relating to payments under this Sublease have been resolved in such bankruptcy
or reorganization case or such bankruptcy or reorganization case has been
dismissed, in each case pursuant to a final court order not subject to appeal or
any stay pending appeal. Sublandlord shall return the Letter of Credit within
twenty (20) days after Subtenant cures any default(s) under this Sublease and
resolves (and/or has obtained a dismissal of) any Bankruptcy Event as aforesaid.
Upon Sublandlord’s return of the Letter of Credit as contemplated under this
Section, Subtenant shall deliver to Sublandlord a letter confirming the
surrender of the Letter of Credit.

11.3.5If, as a result of any application or use by Sublandlord of all or any
part of the Letter of Credit, the amount available under the Letter of Credit
shall be less than the required Security Deposit amount, Subtenant shall, within
fifteen (15) business days after Sublandlord’s request, provide Sublandlord with
an additional letter of credit in an amount equal to the deficiency (or an
amendment to the Letter of Credit or a replacement letter of credit in the total
required Security Deposit amount), and any such additional (or replacement)
letter of credit shall comply with all of the provisions of this Section. If
Subtenant fails to comply with the foregoing, notwithstanding anything to the
contrary contained in this Sublease, the same shall constitute a material
default under this Sublease by Subtenant. Subtenant further covenants and
warrants that it will not encumber the Letter of Credit or any part thereof, and
that neither Sublandlord nor its successors or assigns will be bound by any such
encumbrance or attempted encumbrance.

11.3.6Sublandlord may, at any time and without first obtaining Subtenant’s
consent thereto, transfer the Letter of Credit in whole or in part, to
Sublandlord’s successor-in-interest as sublandlord under this Sublease. If
Sublandlord transfers its interest as sublandlord under this Sublease and
transfers the Letter of Credit in whole (or any proceeds thereof then held by
Sublandlord) to the transferee, Sublandlord shall, upon such transferee’s
written assumption of the obligations of Sublandlord under this Sublease (on
terms reasonable to said transferor), be released by Subtenant from all
liability therefor. The provisions hereof shall apply to

16

 

 

every transfer or assignment of all or any part of the Letter of Credit to a new
sublandlord. In connection with any such transfer of the Letter of Credit by
Sublandlord, Subtenant shall, if applicable, at Subtenant’s sole cost and
expense, execute and submit to the issuer of the Letter of Credit such
applications, documents and instruments as may be necessary to effectuate such
transfer. Sublandlord agrees to provide notice to Subtenant within a reasonable
time after its transfer of the Letter of Credit.

12.Notices

Any notice or other communication under this Sublease shall be in writing and
shall be sent by United States Postal Service certified mail return receipt
requested, by nationally recognized overnight delivery service or by personal
delivery addressed to the party for whom intended at its address set forth
below, or to such other address as such party shall have designated by notice to
the other in the manner herein prescribed. The addresses for such notices shall
be as follows:

  If to Subtenant: IntraLinks, Inc.     150 East 42nd Street     New York, New
York 10017     Attention: David Curran, Executive Vice President         With a
copy to: McCarter & English LLP     245 Park Avenue     New York, New York 10167
    Attention: David Alan Richards, Esq.         If to Sublandlord: World Color
(USA) Corp.     c/o Quad/Graphics, Inc.     N63 W23075 State Hwy, 74     Sussex,
WI 53089     Attention: Nathan Ganfield, Director,     Corporate Legal and Real
Estate         with a copy to: Godfrey & Kahn, S.C.     780 North Water Street  
  Milwaukee, WI 53202     Attention: Rebecca Hamrin

Any such notice shall be deemed given or received upon receipt or refusal
thereof. Counsel for either party may give notices on behalf of its client.

13.Brokers

Subtenant represents and warrants to Sublandlord that Subtenant has dealt with
no broker, agent or finder in connection with this Sublease other than Broker
and Subtenant agrees to indemnify Sublandlord against any claim for commission
or other compensation in connection with this Sublease made against Sublandlord
by any broker, agent or finder other than Broker with whom Subtenant has dealt,
or is claimed to have

17

 

 

dealt, in connection with this Sublease, and all costs, expenses and liabilities
in connection therewith, including reasonable attorneys’ fees and disbursements
incurred by Sublandlord in the defense of any such claim. Sublandlord represents
and warrants to Subtenant that Sublandlord has dealt with no broker, agent or
finder in connection with this Sublease other than Broker and Sublandlord agrees
to indemnify Subtenant against any claim for commission or other compensation in
connection with this Sublease made against Subtenant by any broker, agent or
finder other than Broker with whom Sublandlord has dealt, or is claimed to have
dealt, in connection with this Sublease, and all costs, expenses and liabilities
in connection therewith, including reasonable attorneys’ fees and disbursements
incurred by Subtenant in the defense of any such claim. Sublandlord agrees that
it is solely responsible for the payment of the commissions due to Broker in
connection with this Sublease. The obligations of each party hereunder shall
survive the expiration or earlier termination of this Sublease.

14.Required Consents

This Sublease is subject to the parties obtaining the consents of Hiro, True
North and Pfizer to this Sublease (the “Required Consents”) in accordance with
the terms of the Hiro Lease, the True North Lease and the Prime Lease,
respectively, and in accordance with this Section 14. Sublandlord agrees that,
in seeking the Required Consents, the requests therefor shall each contain
requests for approval of signs, if required under the Prime Lease, the True
North Lease, and/or the Hiro Lease. If the Required Consents are not obtained on
or before the date which is sixty (60) days after the Sublease Date, then at any
time thereafter so long as the Required Consents have not been obtained,
Sublandlord and Subtenant each shall have the right to give the other notice
terminating this Sublease effective ten (10) days after such notice is given
and, if such notice is given and if the Required Consents have not been obtained
on or before the last day of such ten (10) day period, then this Sublease shall
terminate on such day, in which event Sublandlord shall return the Security
Deposit and this Sublease shall terminate. Sublandlord shall request the
Required Consents to this Sublease in accordance with this Sublease, but shall
have no obligation to commence any litigation or arbitration in connection
therewith or to pay any amount to any third party in connection therewith that
is not expressly contemplated by the Prime Lease, the True North Lease or the
Hiro Lease, respectively. Subtenant shall reasonably cooperate with
Sublandlord’s efforts to obtain the Required Consents including, without
limitation, providing any information reasonably requested by any third party.
Sublandlord shall promptly notify Subtenant if and when the Required Consents
have been obtained. Subtenant waives any claim arising from relating to any
failure to obtain the Required Consents. Sublandlord shall pay all attorneys’
fees and other out-of-pocket costs billed by Hiro, True North or Pfizer with
respect to their review of and consent to this Sublease, whether or not such
consent is obtained.

15.Personal Property

Commencing on the Commencement Date, Sublandlord conveys to Subtenant, and
Subtenant accepts from Sublandlord, at no additional cost or expense to
Subtenant, the personal property identified on Exhibit C attached hereto and
incorporated herein (collectively, the “Personal Property”). Subtenant shall
accept the Personal Property in its “as is” condition. During the Term of the
Sublease, Subtenant shall have the right to

18

 

 

use or dispose of such Personal Property without compensation to Sublandlord as
Subtenant shall determine in its sole discretion and at its sole cost and
expense and shall have no liability to Sublandlord with respect to the same.
Prior to the expiration and/or termination of this Sublease, Subtenant shall
remove all Personal Property from the Premises and repair any damage resulting
from such removal.

16.Signage

Subtenant shall not place or suffer to be placed or maintain any sign outside of
the Premises; nor shall Subtenant place any sign, decoration, lettering or
advertising matter of any kind in the Building outside of or visible from
outside of the Premises without first obtaining the prior written consent of
Pfizer, True North and/or Hiro if any such consent is required under the Prime
Lease, the True North Lease and/or the Hiro Lease, respectively, in each
instance. In the event that all such required consents are obtained, all signs
shall be of a size, color and design as is reasonably approved in writing by the
consenting parties and shall be installed in a location reasonably acceptable to
the consenting parties and maintained in good condition, repair and appearance
at all times, according to reasonable standards promulgated by the consenting
parties and the laws of the governmental authorities having jurisdiction over
such signs.

17.Miscellaneous

17.1.The submission by Sublandlord to Subtenant of this Sublease in draft form
shall be deemed submission solely for Subtenant’s consideration and not for
acceptance and execution. Such submission shall have no binding force and
effect, shall not constitute an option for the subleasing of the Premises, and
shall not confer any rights or impose any obligations upon either party. The
submission by Sublandlord of this Sublease for execution by Subtenant and the
actual execution and delivery thereof by Subtenant to Sublandlord shall
similarly have no binding force or effect on either party unless and until both
parties shall have executed this Sublease and a counterpart thereof shall have
been delivered to Subtenant.

17.2.This Sublease may be executed in any number of counterparts, each of which
shall be an original, but all of which shall be taken to together to constitute
one and the same agreement. Signatures hereon exchanged via facsimile or via
electronic mail in .pdf format shall have the same force and effect as original
signatures.

17.3.All of the terms, covenant and conditions hereof shall be binding upon and
inure to the benefit of the successors in interest and assigns of the parties
hereto.

17.4.The individuals executing this Sublease represent and warrant to each other
that they are duly elected, qualified acting officers or partners (as the case
may be) of their respective corporate entities, incumbent in the offices set
forth below and have been duly authorized to execute and deliver this Sublease,
and that all corporate action has been taken which is necessary to authorize and
approve this Sublease and authorize the undersigned to execute and deliver the
same and bind the corporate entities named herein, to the terms and provisions
hereof.

19

 

 

17.5.The invalidity or unenforceability of any provision of this Sublease shall
not render invalid or unenforceable any other provision of this Sublease.

IN WITNESS WHEREOF, the parties hereto have duly executed this Sublease as of
the Sublease Date.

SUBTENANT: SUBLANDLORD:     INTRALINKS, INC., WORLD COLOR (USA) CORP., a
Delaware corporation a Delaware corporation             By: /s/ David Curran By:
/s/ Kelly A. Vanderboom Name: David Curran Name: Kelly A. Vanderboom Title: EVP,
Business & Legal Affairs Title: Treasurer

 

20

 

Exhibit A

 

The Premises

 

[see attached]

 

 

1

 

 

[graphic.jpg]

1

 

Exhibit B

 

Prime Lease

 

[see attached]

 

 

 

1

 

Exhibit C

 

Personal Property

 

 

 

 

 

2 conference room tables

2 credenza

1 small round table

1 reception desk

20 conference room chairs

1 small square conference table

58 desk chairs

22 three drawer desk cabinet

23 two drawer desk cabinet

22 cubicle station desk

39 office desk

38 office desk chairs

60 visitors chairs

18 bookcases

41 office file cabinets

53 perimeter office file cabinets

1

 

 

 

 

